Citation Nr: 0612220	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); credible supporting evidence that the claimed 
stressor occurred; and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

It appears that a VA psychiatrist diagnosed the veteran with 
PTSD in November 2001 by reference to the code for PTSD in 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, (DSM-
IV).  However, the record does not contain treatment records 
since the November 2001 diagnosis or a clear medical 
assessment of a link between the claimed in-service stressors 
and the veteran's current symptoms and diagnosis.  

The veteran cited three stressors that occurred during 
service: a physical assault, sighting of bodies while 
performing mine-clearing and transport duties, and rocket and 
mortar attacks on his base.  The record also contains 
evidence of other potential stressors relating to substance 
abuse, job instability, and civilian incarceration. Although 
the veteran served in a combat engineer unit in the Republic 
of Vietnam during the Vietnam War, the service personnel 
records do not indicate whether he actually engaged in 
combat.  Evidence is required to verify his combat experience 
and to corroborate the occurrence of the stressors involving 
sighting of bodies and base attacks.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA and private medical 
records, if any, of any psychiatric 
treatment since November 2001. 

2.  Obtain from the appropriate agency, 
any unit histories or any additional 
personnel records, such as evaluations 
or award citations necessary to 
corroborate the veteran's alleged 
stressors.  Request the veteran provide 
copies of any personnel records, 
documents, or statements from other 
members of his unit who can verify his 
participation in combat events or his 
reported stressors.

3.  Prepare a memorandum of stressors 
that are either acceptable based on 
combat service or otherwise 
corroborated.  That memorandum should 
make a finding as to whether or not the 
veteran "engaged in combat with the 
enemy."

4.  Then, schedule the veteran for a VA 
examination. Provide the examiner with 
the claims file and the stressor 
memorandum.  Request the examiner provide 
a diagnosis of any current mental 
disorders and assess the relationship, if 
any, to any in-service and post-service 
stressors.  The examiner should 
specifically state whether the veteran 
meets the DSM-IV criteria for a diagnosis 
of PTSD.  If so, the examiner should 
state whether the PTSD is the result of 
any of the stressors verified in the 
stressor memorandum.

5.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
for its review as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

